Exhibit 10.5

  
 
[tsoerlogo.jpg]
Date


Private and Confidential


Tesoro Companies, Inc.
19100 Ridgewood Parkway
San Antonio, Texas 78259


First Name Last Name
FBA
Address
City, State Zip
 



Dear First Name Last Name:


I am very pleased to inform you that, effective January 28, 2016 (the "Award
Date"), the Compensation Committee of the Board of Directors of Tesoro
Corporation (the "Company"), pursuant to its authority under the Amended and
Restated Tesoro Corporation 2011 Long-Term Incentive Plan (the "Plan"), has
approved the following long-term incentive award (the "Award") to you. The
following is a summary of the terms and conditions associated with this Award.
Capitalized terms not defined in this letter will have the definitions provided
for such terms in the Plan.




Award: # Market Stock Units (“MSUs”) with a targeted value of $XXX,XXX in which
the number of Company’s common stock earned at vesting is based on the stock
price performance. This Award will become eligible for vesting, based on actual
stock price performance and continued employment, at the end of the 36 month
performance period commencing on the Grant Date and ending on the third
anniversary of the Grant Date. Upon vesting at the end of the performance
period, the number of Shares earned from your Award will be adjusted by the
multiplying factor of the average closing stock price for the 30 days prior to
the Vesting Date over the average closing stock price for the 30 days prior to
the Grant Date. Shares will be withheld by the Company to cover your applicable
income and employment tax withholding(s) (at the minimum statutory level) and
the net Shares will be credited to your account with Fidelity Stock Plan
Services.


If you terminate employment due to Retirement or involuntary termination without
Cause (other than within the two years following a Change in Control), you will
be issued a pro-rated payout of Shares based on the number of full months worked
(minimum of 12 months required for an involuntary termination without Cause)
within the performance period based on the achievement of actual performance.
Shares will be issued within 2 ½ months after the end of the performance period.
In addition, if you are terminated pursuant to a severance or separation
agreement under any circumstance, the Committee may, at its discretion, further
reduce the award payout percentage beyond the pro-rated reduction described
above. If you terminate employment due to death or disability, as defined under
Section 409A of the Internal Revenue Code of 1986, as amended to date and the
Treasury Regulations issued thereunder (“Disability”), you will be issued a
pro-rated payout of Shares based on the number of full months worked within the
performance period based on the achievement of target performance. Shares will
be issued as soon as administratively practical upon termination due to death or
Disability. If you terminate employment due to a



--------------------------------------------------------------------------------



voluntary termination (except as set forth below) or termination for Cause prior
to the vesting of the MSUs, your Award will be forfeited. In the event of a
Change in Control of the Company, your Award will either be assumed or continued
by the surviving or acquiring corporation or immediately paid out upon
consummation of the Change in Control with the number of Shares earned from your
Award based on the greater of the target number of MSUs or actual performance at
the time of the Change in Control. Actual performance will be adjusted by the
multiplying factor of the average closing stock price for the 30 days prior to
the Change in Control over the average closing stock price for the 30 days prior
to the Grant Date, capped at 200%. If your Award is assumed or continued
following a Change in Control, the Award will be converted into a time-based
award with the number of shares subject to the award determined as set forth in
the preceding two sentences. The assumed and converted award will vest based
upon continued employment through the performance period. If you terminate
employment due to an involuntary termination without Cause or resignation for
Good Reason within two years following a Change in Control, any such assumed and
converted award will immediately vest upon such termination of employment.


Covenants: Your services to the Company are unique, extraordinary and essential
to the business of the Company and its affiliates, particularly in view of your
access to the Company’s or its affiliates’ confidential information and trade
secrets. Accordingly, in consideration of this Award and by accepting this
Award, you agree as follows:


(i)    You agree that you will not, without the prior written approval of the
Board, at any time during the term of your employment with the Company or its
affiliates and for a period of one year following the date on which your
employment with the Company and its affiliates terminates (the “Restricted
Period”), directly or indirectly, serve as an officer, director, owner,
contractor, consultant, or employee of any the following organizations (or any
of their respective subsidiaries or divisions): HollyFrontier Corporation;
Marathon Petroleum Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Magellan Midstream Partners, L.P.; Enbridge Energy Partners, L.P.;
Western Gas Partners, L.P.; Buckeye Partners, L.P.; Sunoco Logistics Partners,
L.P.; EnLink Midstream Partners, L.P.; DCP Midstream Partners, L.P.; EQT
Midstream Partners L.P.; NuStar Energy L.P.; ONEOK Partners; Boardwalk Pipeline
Partners, L.P.; Genesis Energy, L.P.; Holly Energy Partners, L.P., and MPLX LP,
or otherwise engage in any business activity directly or indirectly competitive
with the business of the Company or its affiliates (or their respective
subsidiaries or divisions) as in effect from time to time.


(ii)     You agree that during the Restricted Period, you will not, alone or in
conjunction with another party, hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
individual who is currently engaged, or was engaged at any time during the six
(6) month period prior such event, as an employee, contractor or consultant of
the Company or any of its affiliates (or their respective subsidiaries or
divisions).


(iii)    You agree and understand that the Company and its affiliates own and/or
control information and material which is not generally available to third
parties and which the Company or its affiliates consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists,



--------------------------------------------------------------------------------



trade secrets and other information (collectively, the “Confidential
Information”). You acknowledge that each element of the Confidential Information
constitutes a unique and valuable asset of the Company and its affiliates, and
that certain items of the Confidential Information have been acquired from third
parties upon the express condition that such items would not be disclosed to the
Company and its officers and agents other than in the ordinary course of
business. You acknowledge that disclosure of the Confidential Information to
and/or use by anyone other than in the Company’s or its affiliates’ ordinary
course of business would result in irreparable and continuing damage to the
Company and its affiliates. Accordingly, you agree to hold the Confidential
Information in the strictest secrecy, and covenant that, during the term of your
employment with the Company and its affiliates or at any time thereafter, you
will not, without the prior written consent of the Board, directly or
indirectly, allow any element of the Confidential Information to be disclosed,
published or used, nor permit the Confidential Information to be discussed,
published or used, either by himself or by any third parties, except in
effecting your duties for the Company and its affiliates in the ordinary course
of business.


(iv)    You agree that in addition to the forfeiture provisions described above,
this Award and all other equity-based compensation awards granted to you by the
Company or any affiliate, in each case, to the extent outstanding and unvested
at the time of any such breach, shall be subject to immediate forfeiture and
recoupment (in full) by the Company upon your breach, in any respect, of any of
the covenants described in clauses (i), (ii) or (iii) above.


The Award has been granted under and is subject to the terms of the Plan unless
specified within this Grant Agreement. This Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Internal Revenue Code of 1986, as amended to date. In addition, further
information concerning your Award will be communicated at a later date.


You are required to accept this Award on-line with Fidelity at
netbenefits.fidelity.com. Once you accept your Award, you will be able to view
the terms and conditions of the Award. This Award must be accepted prior to the
vesting date; otherwise, the Award will forfeit. If you don’t accept your Award
prior to your termination of employment and your termination is due to death or
Disability, your Award will be considered accepted and will follow the terms for
these specified terminations as noted above. You will be communicated at a later
date when your Award is viewable on the Fidelity Stock Plan Services website. If
this is the first time you are receiving this type of Award, you will receive a
“Welcome Kit” from Fidelity Stock Plan Services with additional information.




We highly value your contribution and commitment to the Company’s success and
believe that this Award provides you a financial incentive that aligns your
interests with the Company's shareholders.


Sincerely,








Gregory J. Goff
Chairman, President and Chief Executive Officer


This material has been prepared and distributed by Tesoro Corporation and Tesoro
Corporation is solely responsible for its accuracy. Tesoro Corporation is not
affiliated with Fidelity Investments (or any Fidelity entity).     



--------------------------------------------------------------------------------



Stock plan recordkeeping and administrative services are offered through
Fidelity Stock Plan Services, LLC.
Brokerage products and services are offered through Fidelity Brokerage Services
LLC, Member NYSE, SIPC.

